Exhibit 10.10
image05.jpg [image05.jpg]
8 West 40th Street, 14th Floor New York, NY 10018


April 30, 2020


SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT to the Loan and Security Agreement dated as of the date
above (the "Amendment") is entered into by and among STAR REAL ESTATE HOLDINGS
USA, INC., a Delaware corporation, 300 PARK STREET, LLC, a Delaware limited
liability company, 947 WATERFORD ROAD, LLC, a Delaware limited liability
company, and 56 MECHANIC FALLS ROAD, LLC, a Delaware limited liability company,
as Borrowers ("Borrowers"), and GERBER FINANCE INC., a New York corporation
("Lender").


RECITALS
Borrowers and Lender are parties to a Loan and Security Agreement dated as of
January 31, 2020 (as amended, modified, restated or supplemented from time to
time, the "Loan Agreement") pursuant to which Lender provides financial
accommodations to Borrowers.
Borrowers and Lender have agreed to amend the Loan Agreement on the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:


1.Definitions. All capitalized terms not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.


2.Amendments. Upon the terms and subject to the conditions set forth in this
Amendment, the Loan Agreement is hereby amended as follows:


I.REPAYMENT


3.1 Repayment of the Credit Advance.



--------------------------------------------------------------------------------

Exhibit 10.10
(a)The principal of the KBS Advance shall be repaid in sixty (60) consecutive
equal monthly installments together with interest on the first (1st) day in each
calendar month, commencing February 1, 2020, and in a final installment on
January 1, 2025, when the unpaid balance of principal and any accrued interest
is due and payable. The principal of the EBGL Advance shall be repaid as
follows: (i) $500,000 to be repaid in twelve (12) consecutive equal monthly
installments together with interest on the first (1st) day in each calendar
month, commencing February 1, 2020 and in a final installment on January 1, 2021
when the unpaid balance of principal and any accrued interest is due and
payable; and (ii) $300,000 to be repaid in three (3) consecutive equal monthly
installments on the thirtieth (30th) day in each calendar month, commencing May
30, 2020, and in a final installment on or before July 31, 2020. Notwithstanding
the foregoing, the Credit Advance matures and is due and payable, in full, upon
an Event of Default or upon the Maturity Date. Borrowers shall be required to
make a mandatory repayment hereunder at any time that the aggregate outstanding
principal balance of the Credit Advance made by Lender to Borrowers hereunder is
in excess of the Borrowing Base, in an amount equal to such excess. Any payments
of principal, interest, fees or any other amounts payable hereunder or under any
Credit Document shall be made prior to 12:00 noon (New York time) on the due
date thereof in immediately available funds. Upon the expiration of the Term,
all unpaid principal, interest, fees and other charges owed Lender under this
Agreement or any other Credit Document becomes immediately due and payable.
Borrowers may prepay the Credit Advance and any other amounts payable hereunder,
including those provided in Section 11.1, on one (1) Business Day's prior notice
to Lender provided that simultaneously the Credit Parties to the EBGL Credit
Facility pay to Lender the EBGL Credit Facility in full and all fees, expenses
payable in connection therewith.


3.Conditions of Effectiveness. This Amendment shall become effective upon
satisfaction of the following conditions precedent:


(a)Lender shall have received this Amendment duly executed on behalf of
Borrower.
(b)Lender shall have received a fee in amount of $6,000 in connection with this
Amendment.


4.  Representations and Warranties. Borrower hereby represents and warrants as
follows:
(a)This Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of such Credit Party and are enforceable against
such Borrower in accordance with their respective terms.
(b)Upon the effectiveness of this Amendment, each Borrower hereby reaffirms all
covenants, representations and warranties made in the Loan Agreement to the
extent the same are not amended hereby.
(c)No Event of Default or Default would exist after giving effect to this
Amendment.
(d)No Borrower has any defense, counterclaim or offset with respect to the Loan
Agreement.


5.Effect on the Loan Agreement.



--------------------------------------------------------------------------------

Exhibit 10.10


(a)Upon the effectiveness of Section 2 hereof, each reference in the Loan
Agreement to "this Agreement," "hereunder," "hereof," "herein" or words like
import shall mean and be a reference to the Loan Agreement as amended hereby.


(b)Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.


(c)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of Agent or Lenders, nor constitute a
waiver of any provision of the Loan Agreement, or any other Credit Documents;
but in the event that any terms or condition set forth in this Amendment
conflict with any term or condition set forth in Loan Agreement, the term or
condition set forth herein shall control.


6.Expenses. The Borrower agrees to pay or reimburse the Lender for all
reasonable costs and expenses including, without limitation, legal fees and
disbursements, incurred by the Lender in connection with the preparation,
negotiation, execution, delivery, administration and enforcement of this
Amendment.


7.Counterparts; Signature Validity. This Amendment may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of a signature page to, or an executed counterpart of, this
document by facsimile, email transmission of a scanned image, DocuSign, or other
electronic means, shall be effective as delivery of an originally executed
counterpart. The words "execution," "signed," "signature," and word of like
import in this document shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity, or enforceability as a manually executed signature or the use
of a paper- based record keeping system, as the case may be, to the extent and
as provided for in any applicable law, including, without limitation, Electronic
Signatures in Global and National Commerce Act, any other similar state laws
based on the Uniform Electronic Transactions Act or the Uniform Commercial Code,
and the parties hereto hereby waive any objection to the contrary.





--------------------------------------------------------------------------------

Exhibit 10.10


8.IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.





BORROWERS:STAR REAL ESTATE HOLDINGS USA, INC.,By:/s/ David J. NobleName:David J.
NobleTitle: CFO300 PARK STREET, LLCBy:/s/ David J. NobleName:David J.
NobleTitle:CFO947 WATERFORD ROAD, LLC,By:/s/ David J. NobleName:David J.
NobleTitle:CFO300 PARK STREET, LLCBy:/s/ David J. NobleName:David J.
NobleTitle:CFOLENDER:GERBER FINANCE INC.By:/s/ Howard MooreName:Howard
MooreTitle:Vice President






